United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             August 8, 2007
                   FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 07-20319
                             Conference Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOSE LARA-RAMOS, also known as Jose Antonio Lara Ramos, also
known as Jose Alberto Lara-Ramos, also known as Jose Antonio
Lara-Ramos, also known as Jose Antonio Ramos

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-437-1


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Jose Lara-Ramos raises
arguments that are foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty provision and
not a separate criminal offense. The appellant's motion for summary disposition
is GRANTED, and the judgment of the district court is AFFIRMED.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.